Citation Nr: 0703027	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-00 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for left knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for left knee 
instability, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
February 1947 and from September 1948 to May 1968.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas.  


FINDINGS OF FACT

1.  The veteran's left knee degenerative joint disease is not 
manifested by flexion limited to 30 degrees and extension 
limited to 15 degrees even taking into account his complaints 
of pain or by flexion limited to 45 degrees and extension 
limited to 10 degrees even taking into account his complaints 
of pain.

2.  The veteran's left knee does not have severe instability.


CONCLUSIONS OF LAW

1.  The veteran does not meet the criteria for a rating in 
excess of 10 percent for left knee degenerative joint 
disease.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (2006).

2.  The veteran does not meet the criteria for a rating in 
excess of 20 percent for left knee instability.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May and June 2003, 
prior to the appealed from rating decision, along with the 
correspondence provided in April 2005, August 2005, and May 
2006 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
Moreover, the notice provided in May 2006 provided notice of 
the type of evidence necessary to establish an effective date 
for the disabilities on appeal.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
appellant reported that he received treatment from the 
Methodist Healthcare System and VA has obtained and 
associated these records with the claim's file.  The 
appellant has also been afforded VA examinations to ascertain 
the severity of his service connected disabilities in June 
2003 and September 2005.  There is no pertinent evidence 
which is not currently part of the claim's file.  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims and adjudication of this appeal 
may go forward.

Analysis

The veteran contends that his left knee disorders have 
increased adverse symptomatology that warrants the assignment 
of increased ratings.  It is also requested that the veteran 
be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2006).  

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2 
(2006), when assigning a disability rating, it is the present 
level of disability which is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.



Most recently, an August 2003 rating decision confirmed and 
continued a 10 percent rating for left knee degenerative 
joint disease under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
and his left knee instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis is ratable as degenerative arthritis under 
Diagnostic Code 5003.  And, Diagnostic Code 5003 provides a 
10 percent rating for x-rays evidence of arthritis with 
painful limitation of motion.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, moderate 
recurrent subluxation or lateral instability will be rated as 
20 percent disabling.  Severe recurrent subluxation or 
lateral instability warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of 
the knee is limited to 45 degrees a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees a 20 
percent rating is in order.  If flexion of the knee is 
limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees a 10 percent rating is 
in order.  If extension of the knee is limited to 15 degrees 
a 20 percent rating is in order.  If extension of the knee is 
limited to 20 degrees a 30 percent rating is in order.  

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

The Court in the case of Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), held, in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for a appellant to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  

VA General Counsel has held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both arthritis and instability provided that the 
degree of disability is compensable under each set of 
criteria. VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 
(1997).  The basis for this opinion was that the applicable 
rating criteria "suggest that those codes apply either to 
different disabilities or to different manifestations of the 
same disability..." Id.

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for 
the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

As to Diagnostic Codes 5260 and 5261, the veteran's June 2003 
and September 2005 VA examinations show that his left knee 
range of motion, at its worst, was 0 to 118 degrees.  (Full 
range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2006)).  

Therefore, because left knee flexion is not limited to 30 
degrees and extension is not limited to 15 degrees, an 
increased rating is not warranted based on objective clinical 
findings showing decreased range of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  Likewise, because left 
knee flexion is not limited to 45 degrees and extension is 
not limited to 10 degrees, separate compensable ratings are 
also not warranted under these same Diagnostic Codes.  Id; 
VAOPGCPREC 09-04.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, supra, the 
salient point is that even though the veteran complains of 
pain, consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead 
the Board to conclude that the functional losses he 
experiences in his left knee equates to the criteria for a 20 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, or separate compensable ratings under 
these same Diagnostic Codes.  

Specifically, the veteran complained to the June 2003 and/or 
September 2005 VA examiner of chronic left knee pain 
aggravated by walking, climbing stairs, getting-up, and 
standing for over two hours.  He also complained that his 
knee trembles' when he is tired and once a year he has 
physician ordered bed rest.  Moreover, when examined in June 
2003 and September 2005, the left knee appearance was 
abnormal.  Furthermore, the September 2005 examiner noted 
slight swelling and crepitus.  

However, the June 2003 VA examiner opined that left knee pain 
started at 125 degrees of flexion and 0 degrees of extension 
and the September 2005 VA examiner opined that left knee pain 
started at 94 degrees of flexion and 0 degrees of extension.  
In addition, the June 2003 VA examiner opined that his range 
of motion studies took into account the additional limits in 
the left knee's range of motion caused by pain, fatigue, 
weakness, and lack of endurance.  The September 2005 VA 
examiner opined that it would be to speculative to provide an 
opinion as to the additional limits in the left knee's range 
of motion caused by pain, fatigue, weakness, and lack of 
endurance.  Furthermore, painful pathology was not 
objectively confirmed at either examination by such signs as 
disuse atrophy.  

Therefore, even when considering functional limitations due 
to pain and the other factors identified in 38 C.F.R. 
§§ 4.40, 4.45, the Board does not find that the veteran's 
functional losses equate to the criteria required for a 20 
percent rating under either 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 or Diagnostic Code 5261, or separate compensable 
ratings under these same Diagnostic Codes.  38 C.F.R. §§ 4.2, 
4.3, 4.7, 4.45, 4.71a; DeLuca, supra.  

As to Diagnostic Code 5257, the June 2003 VA examiner 
characterized the left knee instability as "slight."  
Moreover, while the September 2005 VA examiner did not 
provide a specific opinion as to the degree of left knee 
instability, he did opine that McMurray's and Drawer tests 
were within normal limits.  Therefore, because there is no 
evidence in the record that suggests "severe" subluxation 
or instability in the left knee, an increased rating for left 
knee instability is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Conclusion

Based on the veteran's written statements to the RO and 
statements to VA examiners that his left knee disorders 
interfere with his obtaining and/or maintaining employment, 
the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2006).  Although the veteran has described his 
problems as so bad that he has difficulty obtaining and/or 
maintaining employment, the evidence does not objectively 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  Id.  There simply is no objective evidence 
that any of his service connected disabilities, acting alone, 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO or the claimant's statements to his VA 
examiners.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the veteran's and 
his representative's statements addressing the severity of 
these disorders are not probative evidence as to the issues 
on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims must be denied.




ORDER

Entitlement to an increased disability rating for 
chondromalacia of the left knee degenerative joint disease is 
denied.

Entitlement to an increased disability rating for left knee 
instability is denied.




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


